Citation Nr: 1512405	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  12-11 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for chronic headaches.

2.  Entitlement to service connection for a sleep disorder, to include sleep apnea.

3.  Entitlement to service connection for a skin disorder of the neck.

4.  Entitlement to service connection for a disorder characterized by dizzy spells and imbalance.

5.  Entitlement to service connection for a disorder characterized by foot fungus.

6.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to service-connected diabetes mellitus.

7.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to service-connected diabetes mellitus.

8.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

9.  Entitlement to an increased, compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant & F.R.


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1966 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2011 and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified at a May 2014 videoconference hearing before the undersigned.  A transcript of those proceedings is of record.  

The issues of entitlement to service connection for bilateral peripheral neuropathy of the upper and lower extremities, and entitlement to a compensable rating for bilateral hearing loss, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  As recorded in his May 2014 videoconference hearing transcript, the Veteran stated that he desired to withdraw his appeal of the issues of entitlement to service connection for (a) chronic headaches; (b) a sleep disorder, to include sleep apnea; (c) a skin disorder of the neck; and (d) a disorder characterized by dizzy spells and imbalance.

2.  The Veteran does not have a current diagnosis of a foot disorder manifested by foot fungus, nor has he had such a diagnosis at any time since his November 2010 claim.

3.  The Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity, due to depression, sleep impairment, anxiety alcohol abuse, and memory impairment, but has not resulted in occupational impairment, or deficiencies in family or work relationships; judgment and thinking are not impaired, and the evidence has not shown suicidal ideation, obsessional rituals, impaired communication, impaired impulse control, spatial disorientation, neglect of appearance or hygiene, or difficulty in adapting to work situation.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran, as it relates to the issues of entitlement to service connection for (a) chronic headaches; (b) a sleep disorder, to include sleep apnea; (c) a skin disorder of the neck; and (d) a disorder characterized by dizzy spells and imbalance, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  A disorder characterized by foot fungus was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

3.  The criteria for an increased initial rating of 50 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In May 2014, at his videoconference hearing, the Veteran indicated that he no longer wished to pursue his appeals for entitlement to service connection for (a) chronic headaches; (b) a sleep disorder, to include sleep apnea; (c) a skin disorder of the neck; and (d) a disorder characterized by dizzy spells and imbalance.  Hence, there remain no allegations of errors of fact or law for appellate consideration of these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of those issues and they are dismissed without prejudice.

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Here, the Veteran was sent a letter in December 2010 that fully addressed all VCAA notice elements for service connection and increased rating claims and was issued prior to the initial RO decision in this matter.  38 C.F.R. § 3.159(b)(1).  With respect to the issue of entitlement to an increased rating for PTSD, the Board notes that the Veteran appealed the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Accordingly, no further development is required with respect to the duty to notify.  

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination, including specific examinations for the Veteran's PTSD and feet.  With respect specifically to PTSD, the Board has determined that the record contains a complete and adequate disability picture for rating purposes.  All necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Veteran's statements in support of the claim are of record, including testimony provided at a May 2014 videoconference hearing before the undersigned.  The Board hearing focused on the elements necessary to substantiate his service connection claim and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2014), and that the Board can adjudicate two issues based on the current record.  

After review of the Veteran's statements and the medical evidence of record, no available outstanding evidence has been identified.  For the above reasons, no further assistance to the appellant is required.  38 C.F.R. § 3.159(c).

Service Connection for a Disorder Characterized by Foot Fungus

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 
557 F.3d 1363, 1366 (Fed. Cir. 2009). 

The Veteran's claim for service connection for a foot fungus disorder must be denied, on the basis that he does not have a diagnosed foot disability manifested by a fungus, or other skin disability of the feet.  First addressing the medical evidence of record, the Board observes that the Veteran denied skin diseases on his September 1968 Report of Medical History at separation, and that the September 1968 separation medical examination reflects a normal skin examination.  

Also prior to the Veteran's claim, VA treatment notes from October 2005 and February 2006 indicated a diagnosis of onychomycosis.  Since that time, however, and at no point since the Veteran's November 2010 claim, there is no evidence of an ongoing disability of the skin of the feet.  The Veteran underwent VA examination in January 2011, at which time the examining physician determined that there was no evidence of an infection of the feet, and "no obvious pathology to render a diagnosis."  Ongoing VA treatment since the time of the examination has not identified a current diagnosis.

The lay evidence of record has been considered.  At his May 2014 hearing, the Veteran testified that he experienced daily pain in his toes, and that his toes were yellow with fungus, a fungus that originated while he was in Vietnam.  His significant other, F.R., also testified of the existence of the fungus.  The Veteran and F.R. are competent to report his skin symptomatology, as they are capable of witnessing those symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Their reports of symptomatology, however, do not satisfy the requirement in this case of a current diagnosis on their own.  38 C.F.R. § 3.303(a).  The Board finds that neither the Veteran nor F.R. are competent to provide a current diagnosis, as there is no evidence that either has any medical training (especially in areas of skin disorders or podiatry), and that despite the reported symptoms, no medical professional has determined that those symptoms are the manifestations of a disability.  See Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (holding that "a layperson may be competent 'to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional'") (citation omitted).  As such, the lay evidence is insufficient to demonstrate a current chronic disability of the feet.

While the Board notes that the Veteran experiences some foot symptomatology based on his lay testimony, the record, when view in relation to all of the pertinent lay and medical evidence, fails to demonstrate competent evidence of a current disability or persistent or recurrent symptoms of disability.  As such, service connection for a disability manifested by foot fungus is not warranted.  Holton, 
557 F.3d at 1366.

Entitlement to an Increased Rating for PTSD

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7; see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran's service-connected PTSD is currently rated at 30 percent.  A 30 percent rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

Via this decision, the Board finds that a higher, 50 percent rating is warranted.  A 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The rating criteria provides also for 70 percent and 100 percent ratings.  
A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is provided for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

With respect to the rating criteria, the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  Because "[a]ll nonzero disability levels [in § 4.130] are also associated with objectively observable symptomatology," and the plain language of this regulation makes it clear that "the veteran's impairment must be 'due to' those symptoms," "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 
713 F.3d 112, 116-17 (Fed. Cir. 2013).  "[I]n the context of a 70[%] rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. at 117.  Therefore, although the veteran's symptoms are the "primary consideration" in assigning a disability evaluation under § 4.130, the determination as to whether the veteran is entitled to a 70% disability evaluation "also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. at 118.
  
The Board has considered the Veteran's assigned Global Assessment of Functioning (GAF) scores, as documented in the record.  These ratings reflect the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (DSM).  Per recently changed regulations, the rating criteria are based upon the American Psychiatric Association's DSM-5.  Relevant to the evidence of record, a GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score between 61 and 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  

Considering the evidence of record, a February 2011 treatment note indicated diagnoses of alcohol abuse and PTSD.  

During April 2011 treatment through the Vet Center, the Veteran indicated that he suffered from nightmares, intrusive thoughts, and guilt related to his service in Vietnam.  He stated that he isolated from others, avoiding social outlets.  Mental status examination indicated that the Veteran was groomed, with appropriate affect, and dysphoric mood.  His thinking was logical, coherent, and relevant.  He denied homicidal or suicidal ideation, and there was no evidence of delusions.  His memory was intact, and he was oriented.  Judgment was good, and insight was fair.  The examiner assigned a GAF score of 56, with chronic and static PTSD symptomatology, and opined that the Veteran demonstrated no overt psychotic symptoms.  

At his June 2011 examination, the Veteran reported that he had good relationships with his siblings, and stated that he was currently divorced, but that he had a current relationship that was good.  He also had a great relationship with his children.  The Veteran was in the same occupation he had held for 16 years in the local school district, where he had good relationships with his supervisor and co-workers.  

He informed his examiner that there had been no major changes in his condition from the time of its onset, though his social functioning had changed.  He isolated more, due to sadness and re-experiencing his trauma, and avoided crowds.  Regarding frequency and duration, the VA examiner noted that the Veteran's sysmtpoms of re-experiencing trauma and increased arousal and avoidance are episodic, fluctuationg or wax and wane.  In describing his symptomatology, the Veteran testified that he experienced recurring nightmares, and he avoided thoughts associated with his Vietnam experiences.  His interest in significant activities was diminished, and he preferred to be alone.  His symptoms caused difficulty staying asleep, and he was impatient and irritable.  He also had an exaggerated startle response.  He denied problems with drugs or alcohol.  

Mental status examination demonstrated that orientation was within normal limits, and appearance, hygiene, and behavior were appropriate.  His affect and mood were depressed, and the Veteran cried during the examination when discussing his trauma.  Communication was within normal limits.  He demonstrated impaired concentration, but the examiner attributed that finding to age rather than trauma.  There was no evidence of panic attacks, suspiciousness, delusions, or hallucinations.  Thought processes were appropriate, and his judgment was not impaired.  His memory was mildly impaired, in that he forgot names, directions, and recent events.  He had passive thoughts of death, and feelings that he was not doing anything worthwhile, but posed no danger to himself.  There was no homicidal ideation.  The examiner diagnosed the Veteran with PTSD, and assigned a GAF score of 61.  

At the time of the examination, the Veteran denied being hospitalized for psychiatric reasons, and indicated that the only time lost from work over the previous year was related to a knee condition.  The examiner opined that the effects of PTSD on employment were that the Veteran suffered from tiredness related to nightmares and sleep impairment.  The examiner stated that the psychiatric symptoms caused occupational and social impairment with occasional decrease in work efficiency, and intermittent inability to perform occupational tasks, though he was generally functioning satisfactorily, with routine behavior, self-care, and normal conversation.  The examiner found this statement was supported by the Veteran's symptoms of depressed mood, chronic sleep impairment, and mild memory loss.  His social avoidance of crowds impacted his work and social relationships, but the examiner noted that he still had friends at work, and was friend with members of his family.  He was able to maintain effective family role functioning, and had no difficulty with relation to recreation or leisurely pursuits.  

In August 2012, the Veteran reported that he was abusing alcohol, drinking a six-pack of beer each day.  He had retired in August 2011, and thereafter began to experience a lack of activity and an increase in mood symptoms that lead to alcohol use.  He endorsed bouts of emotionality, trouble concentrating, isolation, and sleep disturbance.  The examiner noted depressive symptoms, as well as anxiety.  With regard to his social relationships, the Veteran remained in contact with his children, and had a live-in girlfriend for the past five years with whom he felt connected.  The Veteran appeared for treatment well groomed, cooperative, and in no acute distress.  His speech was of normal rate and volume, and he had good eye contact.  His mood was moderately depressed and anxious, and his affect was consistent with his mood.  He was alert and oriented, and his cognitive and memory functions appeared to be intact.  His thoughts were coherent and logical, and there was no evidence of hallucinations, delusions, or suicidal or homicidal ideation.  The examiner diagnosed PTSD, depressive disorder not otherwise specified, and alcohol abuse, and assigned a GAF score of 55.  

In March 2014, the Veteran reported increased symptom severity since his retirement.  He denied thoughts or plan related to harm of self or others.  A separate March 2014 treatment note included an assessment of severe PTSD and anxiety, and moderately severe depression.

At an April 2014 psychosocial intake assessment, the Veteran reported that he experienced difficulty with sleep, frequently waking up in the middle of the night due to discomfort and nightmares, and that he suffered from anxiety.  The examiner noted that the Veteran's energy level and appetite were within normal limits.  The Veteran had a "good, great" relationship with his siblings, and that he was in a significant, non-married relationship for the past five years that was "good."  His relationship with his children was "wonderful."  Regarding socialization, the Veteran denied isolation, indicating that he socialized with his family and his significant other.  As to his employment history, the Veteran indicated that he retired from his job in 2010 after working there for 15 years.  He acknowledged a loss of interest in activities that he previously enjoyed, such as hunting and fishing.  There was no history of suicide attempts.  The Veteran also stated that he had successfully reduced his alcohol intake over the previous two months.  On mental status examination, the Veteran had a normal appearance, and was alert and oriented to all spheres.  His attitude was guarded, and his activity level was low.  Speech was normal in quantity, rate, volume, and rhythm.  He denied suicidal or homicidal ideation.  Thought processes were logical and goal-directed, and he denied hallucinations and delusions.  He acknowledged being forgetful in his long-term memory.  Affect was appropriate, and his range was constricted.  The Veteran became tearful and difficult to engage when discussing Vietnam.  

Later in April 2014, the Veteran reported that his sleep disturbances had improved, though he continued to struggle with nightmares, as well as depression.  He had decreased motivation to participate in activities.  At the treatment session, his mood was anxious, with an appropriate affect and full range.  Thought content was appropriate to topic, and processes were coherent.  Judgment and insight were adequate.  

At his May 2014 videoconference hearing, the Veteran indicated that he was depressed, and became claustrophobic in enclosed places.  He took medications for his PTSD symptomatology, which interfered with his ability to sleep.  During the day, he worked odd jobs around the house and took naps to catch up on sleep.  Once each week he spent time at his son's business, but he isolated himself most of the time, preferring to be alone.  He said he was very forgetful.  He used to hunt and fish a lot, but did not participate in those activities as frequently anymore.  His friend, F.R., testified that the Veteran became very emotional upon hearing about the suffering of other Veterans, and that he experienced depression, crying spells, and anxiety.  She stated that he jerked in his sleep, seemed to have nightmares, and that his poor sleep produced irritability during the day.  He did not socialize at all, other than spending time with his son and grandchildren.  She also explained that his focus and concentration were bad, and that he would forget to take his medications, and suffer other memory lapses.  He had recently accidentally ingested pest control.  During the hearing, the Veteran stated that he was retired, in part due to problems with his legs.  Concerning his educational background, he completed high school, and two years of trade school.

The Board finds that the Veteran's PTSD has resulted in some deficiencies in his social and personal life, and that his disability picture is most appropriately addressed by a higher, 50 percent rating.  The Veteran has shown deficiencies in social relations, as well as impaired mood, sleep difficulty, and loss of enjoyment in daily activities.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).

The Board notes that the Veteran has limited socialization, except with his family, with whom his relationships are characterized as "great," "good," and "wonderful."  When the Veteran worked, he maintained good relationships with his co-workers and his supervisor.  Presently, he does not socialize significantly outside of his family, preferring to remain alone.  

The Veteran continues to experience nightmares that disrupt his sleep, and has difficulty dealing with memories of Vietnam.  Similarly, he avoids thinking about current world conflicts, because of the memories that those thoughts induce.  Sleep impairment produced feelings of impatience and irritability.  The Veteran suffers from a depressed mood and anxiety which impacts both his socialization and his enjoyment of life.  His memory is slightly impaired; the evidence demonstrates some impairment in both short-term and long-term memory.  Per his testimony and that of F.R., he is very forgetful.  He also has a diagnosis of alcohol abuse, but he has been able to control his drinking on his own, per his reports.  Those symptoms support the increased, 50 percent rating, in that they document a disability picture that is more severe and more consistent than that contemplated by the current 
30 percent rating.  His reliability is reduced as a result of his PTSD, especially in the realms of memory and mood.  

The Board recognizes that the Veteran's GAF scores have consistently been between 51 and 70, reflecting symptoms that are moderate or mild.  Those GAF scores, when considered with the Veteran's symptomatology, are consistent with the 50 percent rating, though standing alone they could potentially support the lower, 30 percent rating assigned by the RO.  The GAF scores do not suggest severe symptomatology, or serious impairment in work, social, or family relations, and do not suggest that a higher, 70 percent rating would be appropriate.  
The Board has considered the higher, 70 percent rating criteria, but finds that such a rating is not warranted.  Central to this determination, is that the Veteran has not demonstrated significant deficiencies in work or family relations.  While he is no longer employed, the evidence does not demonstrate either that his retirement was related to his psychiatric symptomatology, or that his PTSD symptoms ever impacted his employment.  He had good relationships with co-workers and supervisors, suggesting that he adapted well to his work environment, limited only by his avoidance of crowds.  Similarly, as discussed above, he has good relationships with the members of his family.  As such, the Board finds that the Veteran is capable of maintaining effective work and family relationships.  

The specific symptomatology the Veteran has demonstrated also does not support a higher, 70 percent rating.  The Veteran's judgment and insight have steadily remained "good" or "fair."  He has not demonstrated suicidal or homicidal ideation, obsessional rituals, impaired speech, or panic attacks.  Likewise, there is no evidence of impaired impulse control, disorientation, neglect of hygiene, or difficulty adjusting to worklike settings.  He maintains important, successful relationships with his family.  In sum, the Board finds the Veteran's overall level of impairment in most areas - work, family relations, judgment, mood, etc. - does not more nearly approximate occupational and social impairment with deficiencies.  Instead, as described above, the Board finds that the Veteran's PTSD more nearly approximates occupational and social impairment with reduced reliability and productivity.  As such, though the Board finds that an initial rating of 50 percent is warranted throughout the appeal period, the Board also finds that a 70 percent rating is not.  38 C.F.R. § 4.130, Diagnostic Code 9411.  The benefit of the doubt has been applied where as appropriate.

Extraschedular Consideration

The Board considered whether the Veteran's PTSD warrants referral for extra-schedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1) (2014).  Notably, 38 C.F.R. § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities.  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  There is an analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If the disabilities are not adequately addressed, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  
If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra- schedular rating.  Id. 

As discussed above, the evidence in this matter clearly demonstrates that the Veteran's symptoms are adequately contemplated by the applicable criteria.  The rating criteria reasonably describe the Veteran's disability level, even when considering any potential combined effects of his disabilities under the Federal Circuit's guidance in Johnson.  The record does not indicate any significant relationship between the Veteran's physical and psychiatric disabilities, other than references in psychiatric reports that his physical disabilities are present; there is no indication that his psychiatric disability either is increased due to service-connected physical disabilities, or negatively impacts his other service-connected disabilities.  The Veteran's psychiatric disability picture is fully contemplated by the criteria provided by 38 C.F.R. § 4.130.  The applicable disability criteria provide for a potentially higher rating than currently shown by the evidence, including potential 70 and 100 percent ratings.  There is no indication that the Veteran has been hospitalized due to his psychiatric disability, or that he ever missed time from work as a result.  As such, referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b).


TDIU Consideration

The Board notes that the issue of entitlement to a total disability rating based on individual unemployability may be raised as an inferred claim when a Veteran submits a claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  Entitlement to a TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378, 1381 (Fed. Cir. 2001).  In this case, the evidence has not raised such a claim, as there is no indication that the Veteran is unemployable related to his psychiatric disability or any other service-connected disability.  The Veteran retired in either 2010 or 2011 due to knee problems, and neither he nor any medical provider has indicated that his retirement was related to service-connected disabilities. 


ORDER

The appeal for entitlement to service connection for chronic headaches is dismissed without prejudice.  

The appeal for entitlement to service connection for a sleep disorder, to include sleep apnea, is dismissed without prejudice.  

The appeal for entitlement to service connection for a skin disorder of the neck is dismissed without prejudice.  

The appeal for entitlement to service connection for a disorder characterized by dizzy spells and imbalance is dismissed without prejudice.  

Entitlement to service connection by a disorder manifested by foot fungus is denied. 

Entitlement to an increased, 50 percent initial rating for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.
REMAND

The remaining issues on appeal must be remanded for new examinations.  At his May 2014 hearing, the Veteran testified that his bilateral hearing loss has worsened since the last examination, conducted in January 2011.  See Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997) (finding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

As to the Veteran's claimed neuropathy of the upper and lower extremities, the Veteran does not have a current diagnosis of a disability, but asserts that, every day, he experiences tingling, slight shocks, in his feet, and that his hands become numb.  The Board also notes that the Veteran is service-connected for diabetes mellitus, and that he seeks service connection for his neuropathies as secondary to that disease.  As such, the symptoms of record warrant a complete VA examination and associated medical opinion(s).  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

As the Veteran's testified in 2014 (Tr. at 16-17) to periodic VA treatment for his neuropathy, updated VA treatment record should be obtained.

The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claim file any VA records from April 2014 to the present.

2.  After #1 is completed, schedule the Veteran for a VA audiological examination.  The examiner is to be provided access to the claims file (i.e., - a copy of this remand, Virtual VA, and VBMS).  The examiner is to provide a review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability, to include the functional impairment of his bilateral hearing loss and its effects upon his ordinary activity.  A comprehensive rationale for any opinions expressed must be provided.

3.  After #1 is completed, schedule the Veteran for a VA neurological examination to address his claims related to his bilateral upper and lower extremities.  The examiner is to be provided access to the claims file (i.e., - a copy of this remand, Virtual VA, and VBMS) and should note that it was reviewed.  Any diagnostic testing deemed necessary should be completed.

The examiner should determine whether the Veteran has a current (from 2009 to the present) neurological disability of any of his extremities.

Thereafter, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that any currently-diagnosed neurological disability began during service, is due to an event or injury during service, or is etiologically related to active duty service.  

Additionally, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that any currently-diagnosed neurological disability is (a) caused by, or (b) aggravated by (permanently worsened beyond the natural course) the Veteran's service-connected diabetes mellitus.

The examiner must provide a comprehensive rationale in support of any opinions proffered.  

4.  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the Veteran's last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  Then, readjudicate the issues remanded for additional development.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and the representative should be issued a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


